Citation Nr: 0210984	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for peripheral neuropathy.  When this case 
was before the Board in September 2000, it was concluded that 
the claim was well grounded, and it was remanded for 
additional development of the record.  The requested actions 
have essentially been accomplished, and the case is again 
before the Board for appellate consideration.


FINDING OF FACT

Peripheral neuropathy was first documented many years after 
service, and the competent medical evidence of record does 
not establish that it is related to service, to include 
residuals of a cold injury.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private medical records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains private and VA clinical opinions as to the etiology 
of the disability at issue.  Accordingly, the Board finds 
that all information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Few service medical records are available.  In cases such as 
these, the VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  In this case, the RO sought to procure any service 
medical records that might be available, but these efforts 
were unsuccessful.  In this regard, it is noted that the RO 
requested that the National Personnel Records Center provide 
the service medical records.  However, the response received 
from the National Personnel Records Center was that the 
veteran's service medical records were fire related.  
Accordingly, another attempt to procure the service medical 
records is not necessary.

The veteran asserts that service connection is warranted for 
peripheral neuropathy.  He argues that he was treated for 
frostbite in service and this led to his current problems.  
The evidence in support of this claim consists of private 
medical records, opinions from a private physician and the 
veteran's statements, including his testimony at a hearing 
before the undersigned in July 2000.  Initially, the Board 
notes that the original report of medical history at the time 
of the separation examination in December 1952 shows that the 
veteran related a history of foot trouble.  

Private medical records establish that the veteran has 
peripheral neuropathy.  One of the veteran's private 
physicians, A. Gupta, M.D., has written several statements on 
behalf of the veteran.  In February 1999, he stated that the 
veteran had a history of neuropathy, and that he had been 
diagnosed by a neurologist with polyneuropathy.  He added 
that the veteran had had symptoms for two to three decades.  
He noted that the veteran had been exposed to cold weather 
and possible Agent Orange in service about 35-40 years 
earlier.  The physician stated that this might have started 
the incident.  He further noted that the veteran had no 
history of diabetes or ethanol abuse, and that no other cause 
of the neuropathy had been found.  He opined that it was very 
likely that the exposure 35-40 years earlier might have 
contributed to the neuropathy.  

Statements with similar conclusions from Dr. Gupta dated in 
December 1999 and July 2000 are of record.  In his July 2000 
letter, Dr. Gupta noted that the veteran had been in service 
about fifty years earlier and had been exposed to cold 
weather, working outside as low as 45 degrees below zero, and 
had had possible exposure to Agent Orange.  He related that 
the veteran stated that his symptoms started around that 
time.  He concluded that it was at least as likely as not 
that the cold weather and the exposure contributed to the 
problems, as no other etiology had been found.  

The evidence against the veteran's claim consists of the 
service medical records, some of the private medical records, 
and medical opinions from VA physicians.  The service medical 
records demonstrate that the veteran was seen for a possible 
fracture of the right ankle in October 1951, and for an old 
ankle sprain in September 1952.  The Board acknowledges, as 
noted above, that a report of medical history in December 
1952 disclosed that the veteran related a history of foot 
trouble.  However, another copy shows that the veteran denied 
any foot trouble.  Of greater significance is the fact that 
the feet were evaluated as normal on the separation 
examination in December 1952.  Neurological and vascular 
examinations were also normal.  

The initial medical evidence of treatment for any symptoms 
associated with peripheral neuropathy was in December 1981.  
At that time, the veteran was admitted to a private hospital 
for complaints of pain in the left leg.  He reported that two 
days prior to admission, he noted sudden, severe pain in the 
lower portion of the anterior thigh on the left.  He also 
related that he had been hospitalized during service with 
jaundice.  Additional private medical records reflect a 
history of deep venous thrombophlebitis in the legs in 1982.  
A private physician reported in August 1992 that the veteran 
had a history of lower extremity phlebitis on many occasions 
and a left foot injury during service.  

On VA examination in November 2001, the examiner noted that 
the veteran had a progressive sensorimotor disturbance 
diagnosed as peripheral neuropathy.  She stated that the 
veteran reported a frostbite injury in Korea, at which time 
he noted reduced feeling in his feet.  The veteran reportedly 
"did not pay attention" to any discomfort and did not 
notice any progression in his sensory symptoms until ten 
years later, when the sensory loss began traveling 
proximally, reaching his knees several years later.  The 
examiner stated that she reviewed the veteran's extensive 
medical records, including two electromyograms.  She noted 
that a 1984 study was said to show "polyradiculopathy," but 
a 1992 study revealed an axonal peripheral neuropathy.  She 
added that an evaluation for neuropathy included negative 
laboratory studies, and that B12 was reportedly low once, but 
normal on repeat test.  In addition, the physician noted that 
a small nerve biopsy in 1992 revealed peripheral fibrosis and 
loss of large myelinated fibers, but no vasculitis RO 
amyloidosis.  She further reported that she did not find any 
neurologic examinations from the 1950's to the 1970's.  

Following an examination, the impression was peripheral 
neuropathy, idiopathic despite extensive laboratory 
evaluation and nerve biopsy.  The examiner noted that she 
could not attribute the veteran's current disabling 
neuropathic symptoms to frostbite, given the evidence of 
significant progression decades after the reported cold 
exposure.  She added that whether the veteran experienced any 
neuropathy from frostbite would require knowledge of his 
neurologic status immediately after the cold exposure.  The 
physician further commented that the veteran did not report a 
history of exposure to Agent Orange to her, but that she was 
not aware of it as a documented cause of neuropathy.  She 
commented that the time lapse between exposure and 
progressive symptoms would argue against this etiology as 
well.  

In a statement dated in June 2002, the Chief, Neurology 
Service of a VA Medical Center indicated that he had reviewed 
medical records since the November 2001 evaluation, and other 
pertinent medical records available prior to that time.  He 
stated that he saw no reason to change the medical opinion 
provided in November 2001.

During the hearing in July 2000, the veteran testified that 
he was exposed to extremely cold temperatures, as low as 45 
degrees below zero.  He stated that he was hospitalized in 
Tokyo, Japan and after he was sent back to duty, he claimed 
that he continued to experience numbness of the feet.  See 
July 2000 hearing transcript.  The fact remains, however, 
that the veteran's testimony is inconsistent with the 
available service medical records.  As noted above, while 
there is some discrepancy as to whether the veteran reported 
foot trouble on the separation examination, it is undeniable 
that no abnormalities of the lower extremities were 
identified following a clinical evaluation at that time.  
Moreover, when he first reported symptoms involving the lower 
extremities in 1981, he never mentioned a history of a cold 
injury.  

Even if the Board were to concede that he had a cold injury 
during service, the opinions expressed by VA physicians in 
November 2001 and June 2002 are conclusive.  These opinions 
were based on a review of the medical records.  In contrast, 
there is no indication that Dr. Gupta reviewed the clinical 
records or relied on anything other than the veteran's 
subjectively reported history.  Thus, the Board concludes 
that the VA medical opinions are of greater probative value 
than that of the veteran's private physician.  The United 
States Court of Appeals for Veterans Claims has held that it 
is the Board's duty to determine the credibility and weight 
of evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The Board finds, therefore, that the weight of the evidence 
is against the claim for service connection for peripheral 
neuropathy.  



ORDER

Service connection for peripheral neuropathy is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

